DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because:
In line 2, “analyzing plurality” should read “analyzing a plurality”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0002, line 3, “analyzing plurality” should read “analyzing a plurality”.
In paragraph 0002, line 6, “a least” should read “at least”.
In paragraph 0003, line 2, “analyzing plurality” should read “analyzing a plurality”.
In paragraph 0003, line 5, “a least” should read “at least”.
In paragraph 0004, line 3, “analyzing plurality” should read “analyzing a plurality”.
In paragraph 0004, line 5, “a least” should read “at least”.
In paragraph 0007, line 1, “shows an example” should read “showing an example”.
In paragraph 0010, line 15, “family” should read “familiar”.
In paragraph 0027, line 6, “analyze plurality” should read “analyze a plurality”.
In paragraph 0037, line 22, “who difficult” should read “how difficult”.
In paragraph 0039, line 3, “for are part” should read “or are part”.
In paragraph 0039, line 8, “to lexically” should read “to be lexically”.
In paragraph 0042, line 5, “textual content from” should read “textual content may be from”.
In paragraph 0049, line 1, “9A and 9A” should read “9A and 9B”.
In paragraph 0051, lines 10-11, “suggest word” should read “suggest words”.
In paragraph 0053, lines 7-9, the meaning of “The domain-specific lexical models 225 may be updated periodically to reflect changes in the language usage patterns and for the emergence of new vocabulary who have knowledge of a particular domain.” is not clear.
In paragraph 0061, lines 7-9, the meaning of “The local domain-specific lexical models 285 may be updated periodically to reflect changes in the language usage patterns and for the emergence of new vocabulary who have knowledge of a particular domain.” is not clear.
In paragraph 0088, line 3, “rather than rather than” should read “rather than”.
In paragraph 0088, line 8, the trademark OpenGL® is used without being cited as a registered trademark.
In paragraph 0088, line 9, the trademark SQLite® is used without being cited as a registered trademark.
In paragraph 0088, line 10, the trademark WebKit® is used without being cited as a registered trademark.
In paragraph 0094, line 8, “at least one” should read “of at least one”.
In paragraph 0098, line 8, and paragraph 0099, line 8, the trademarks Wi-Fi® and Bluetooth® are used without being cited as a registered trademark.
Appropriate correction is required.
Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:
In claim 1, line 5, “analyzing plurality” should read “analyzing a plurality”.
In claim 1, line 7, “a least” should read “at least”.
In claim 9, line 3, “analyzing plurality” should read “analyzing a plurality”.
In claim 9, line 5, “a least” should read “at least”.
In claim 14, line 1, “generating” should read “wherein generating”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the works included in the first textual content" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if "the works included in the first textual content" should read "the words included in the first textual content".  For examination purposes, the limitation "the works included in the first textual content" will be interpreted as "words included in the first textual content".
Claims 18 – 20 are also rejected as they depend from claim 17, and thus recite the limitations of claim 17, and do not resolve the indefinite language from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 – 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nielson et al. (US Patent No. 10,410,539), hereinafter Nielson.
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Nielson discloses a data processing system comprising:
a processor (Column 8, lines 63-66, " A language learner server 101 may be any computing device, such as a personal computer, or any other computing device comprising a processor that may be capable of executing one or more language learning modules.");
and a computer-readable medium storing executable instructions for causing the processor to perform operations (Column 33, lines 13-16, "The steps of a method or algorithm disclosed herein may be embodied in a processor-executable software module which may reside on a computer-readable or processor-readable storage medium.") comprising:
sending, via a network connection, a request to analyze first textual content to a text analysis service for analysis by one or more lexical difficulty models to obtain lexical difficulty information (Column 18, lines 21-29, "In some embodiments, resources of various types may be received from a user interface on client computing device. This user interface may be that of a content curator or a language learner, and the user interface may transmit one or more selected resources to the language-learning system to implement in the various components described herein. Resource received from a user interface may be received by a text difficulty calculator to perform a text difficulty determination."; Column 10, lines 64-66, "A network 106 may connect each of the computing hardware devices in the language learning system 100 to one another.");
receiving, via the network connection, a response from the text analysis service that includes lexical difficulty information for at least a subset of the works included in the first textual content (Column 28, lines 40-50, "In a next step S905, a text difficulty calculator module may determine a text difficulty score for the text of a new resource. In the exemplary embodiment, a new document resource comprising text is received, the text difficulty score is determined, and then the new resource may be stored into a resource store 909. The resource store 909 may be a non-transitory machine-readable storage medium storing one or more resources. In some embodiments, the resource store 909 may also store metadata associated with resources that describe various attributes of the associated resources, such as a text difficulty score."; Column 10, lines 64-66, "A network 106 may connect each of the computing hardware devices in the language learning system 100 to one another."; The resource store storing a text difficulty score provided by the text difficulty calculator module reads on receiving a response that includes lexical difficulty information.);
and presenting at least a portion of the lexical difficulty information in an application in which the first textual content is being displayed to provide a user with additional information for one or more words determined to be lexically difficult (Column 16, lines 19-22, "In a step S202b, a keyword extractor may calculate a word difficulty score for a potential keyword based on factors pulled from attributes associated with the potential keyword."; Column 27, lines 28-39, "FIG. 6 is a screenshot of a GUI 600 for a learner to engage in a reading comprehension activity prepared by the language learning system. The exemplary GUI screenshot 600 for a reading comprehension activity may comprise text 601 of a document resource that is used for the exemplary lesson 505, a document title 602, one or more highlighted keywords 603, and a reading comprehension quiz 604 comprising a question 604a and a set of multiple choice answers 604b. The exemplary screenshot of a GUI 600 may highlight various keywords 603 and presents a comprehension quiz 604 that implements the keywords 603 and a set of distractors in the form of multiple choice answers 604b."; The reading comprehension activity reads on the application, the text of a document resource reads on the textual content, and highlighting keywords and presenting a comprehension quiz that implements the keywords reads on providing a user with additional information for one or more words determined to be lexically difficult.).
Regarding claim 18, as best understood based on the 35 U.S.C. 112(b) issues identified above, Nielson discloses the data processing system as claimed in claim 17.
Nielson further discloses:
wherein the request includes a user identifier associated with a personalized lexical data model, one or more domain-specific lexical models, or both, and wherein the request to analyze the first textual content indicates that the text analysis service should analyze the first textual content using the personalized lexical data model, one or more domain-specific lexical models, or both (Column 4, lines 30-49, "In one embodiment, a computer-implemented method of language learning comprises selecting, by a computer, from a resource store a resource having content, wherein the selected resource is related to a content interest of a learner and has a resource difficulty level based upon a proficiency level of the learner; identifying, by the computer, in a user data store that stores one or more abilities of the learner for specific language skills; identifying, by the computer, a specific language skill for improvement based upon the one or more abilities of the learner"; The user data store that stores one or more abilities of a user reads on a user identifier associated with a personalized lexical data model.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 – 9, 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Sindhwani et al. (“Method and System for Enhanced Look up of Difficult Words in Text Content”), hereinafter Sindhwani.
Regarding claim 1, Nielson discloses a data processing system comprising:
a processor (Column 8, lines 63-66, " A language learner server 101 may be any computing device, such as a personal computer, or any other computing device comprising a processor that may be capable of executing one or more language learning modules.");
and a computer-readable medium storing executable instructions for causing the processor to perform operations (Column 33, lines 13-16, "The steps of a method or algorithm disclosed herein may be embodied in a processor-executable software module which may reside on a computer-readable or processor-readable storage medium.") comprising:
analyzing a plurality of textual content sources to determine a first frequency at which each of a plurality of first words appears in the plurality of textual content sources, wherein the plurality of textual content sources is obtained at least in part by automatically traversing a plurality of network-accessible content providers and collecting textual content provided by the plurality of network-accessible content providers (Column 9, lines 45-51, " Resources may be received from a content curator device 107, a learner computing device 108, or another external data source, such as a website, blog, or news service. A resource stored in the resource store may be one or more portions of text of a document (e.g., book, article, webpage, journal), an audio output, a video output, an audiovisual output, an image, or a combination thereof."; Column 19, lines 17-20, "Non-limiting examples of the features may include: lexical frequency of various words (i.e., how often words show up in resources in the resource store corpus or in external corpora)"; Column 27, lines 1-4, "Inputs into word difficulty scoring may include frequency within a variety of corpora, such as the American National Corpus, as well as metrics such as number of syllables and number of definitions for the word.");
generating a lexical difficulty model based on the first frequency and the second frequency of the plurality of first words, wherein the lexical difficulty model is configured to receive a word as an input and to output a prediction for how difficult a word is likely to be for a user (Column 15, lines 52-60, "As discussed later, as another non-limiting example, a keyword extractor may generate an additional word difficulty score to rank words in terms of likelihood of difficulty for non-native speakers to learn and master. Non-limiting examples of parameters used for calculating a word score may include a word's length and/or frequency of which the word's part-of-speech is exercised in a broader population of external corpora, such as a term frequency-inverse document frequency (TF-IDF) score."; The parameters used for calculating a word score read on a lexical difficulty model based on word frequencies.);
receiving a request to analyze first textual content from a client device (Column 18, lines 21-29, "In some embodiments, resources of various types may be received from a user interface on client computing device. This user interface may be that of a content curator or a language learner, and the user interface may transmit one or more selected resources to the language-learning system to implement in the various components described herein. Resource received from a user interface may be received by a text difficulty calculator to perform a text difficulty determination.");
analyzing the first textual content using the lexical difficulty model to generate lexical difficulty information for a plurality of second words included in the first textual content (Column 16, lines 19-21, "In a step S202b, a keyword extractor may calculate a word difficulty score for a potential keyword based on factors pulled from attributes associated with the potential keyword."; Column 77, line 64 - Column 18, line 2, "When new resources are received, a vector may be determined for the new resource based on linguistic features identified and extracted from the new resource. The vector of the new resource may allow the system to label the new resource with a predicted text difficulty score using the statistical model.");
and sending a response to the client device that includes the lexical difficulty information for the plurality of second words included in the textual content (Column 18, lines 23-29, " This user interface may be that of a content curator or a language learner, and the user interface may transmit one or more selected resources to the language-learning system to implement in the various components described herein. Resource received from a user interface may be received by a text difficulty calculator to perform a text difficulty determination."; Column 11, lines 46-50, "Embodiments of a content curating device may execute a user interface that may allow a content curator to review output from, and/or manually input various pieces of information, resources, and/or metadata into the modules executed by the language learning server 101").
Nielson does not specifically disclose: analyzing search data automatically collected by one or more applications, one or more search services, or both to determine a second frequency at which each of the plurality of first words appear in searches for a definition of a respective word of the plurality of first words.
Sindhwani teaches:
analyzing search data automatically collected by one or more applications, one or more search services, or both to determine a second frequency at which each of the plurality of first words appear in searches for a definition of a respective word of the plurality of first words (Page 2, lines 1-4, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition"; Analyzing dictionary search query logs and search query logs related to finding a definition reads on analyzing search data to determine the frequency of words appearing in searches for a definition.).
Sindhwani teaches analyzing dictionary search query logs and search query logs related to finding a definition in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson and Sindhwani are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Sindhwani to analyze dictionary search query logs and search query logs related to finding a definition.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 8, Nielson in view of Sindhwani discloses the data processing system as claimed in claim 1.
Nielson further discloses:
wherein the plurality of textual content sources includes an electronic document, an electronic presentation file, an email, a text message, or a web page (Column 9, lines 45-51, " Resources may be received from a content curator device 107, a learner computing device 108, or another external data source, such as a website, blog, or news service. A resource stored in the resource store may be one or more portions of text of a document (e.g., book, article, webpage, journal), an audio output, a video output, an audiovisual output, an image, or a combination thereof.").
Regarding claim 9, Nielson discloses a method implemented in a data processing system for analyzing lexical difficulty of words of textual content, the method comprising:
analyzing a plurality of textual content sources to determine a first frequency at which each of a plurality of first words appears in the plurality of textual content sources, wherein the plurality of textual content sources is obtained at least in part by automatically traversing a plurality of network-accessible content providers and collecting textual content provided by the plurality of network-accessible content providers (Column 9, lines 45-51, " Resources may be received from a content curator device 107, a learner computing device 108, or another external data source, such as a website, blog, or news service. A resource stored in the resource store may be one or more portions of text of a document (e.g., book, article, webpage, journal), an audio output, a video output, an audiovisual output, an image, or a combination thereof."; Column 19, lines 17-20, "Non-limiting examples of the features may include: lexical frequency of various words (i.e., how often words show up in resources in the resource store corpus or in external corpora)"; Column 27, lines 1-4, "Inputs into word difficulty scoring may include frequency within a variety of corpora, such as the American National Corpus, as well as metrics such as number of syllables and number of definitions for the word.");
generating a lexical difficulty model by training a machine learning model using training data based on the first frequency and the second frequency of the plurality of first words, wherein the lexical difficulty model is configured to receive a word as an input and to output a prediction for difficult a word is likely to be for a user (Column 15, lines 52-60, "As discussed later, as another non-limiting example, a keyword extractor may generate an additional word difficulty score to rank words in terms of likelihood of difficulty for non-native speakers to learn and master. Non-limiting examples of parameters used for calculating a word score may include a word's length and/or frequency of which the word's part-of-speech is exercised in a broader population of external corpora, such as a term frequency-inverse document frequency (TF-IDF) score."; The parameters used for calculating a word score read on a lexical difficulty model based on word frequencies.);
receiving a request to analyze first textual content from a client device (Column 18, lines 21-29, "In some embodiments, resources of various types may be received from a user interface on client computing device. This user interface may be that of a content curator or a language learner, and the user interface may transmit one or more selected resources to the language-learning system to implement in the various components described herein. Resource received from a user interface may be received by a text difficulty calculator to perform a text difficulty determination.");
analyzing the first textual content using the lexical difficulty model to generate lexical difficulty information for a plurality of second words included in the first textual content (Column 16, lines 19-21, "In a step S202b, a keyword extractor may calculate a word difficulty score for a potential keyword based on factors pulled from attributes associated with the potential keyword."; Column 77, line 64 - Column 18, line 2, "When new resources are received, a vector may be determined for the new resource based on linguistic features identified and extracted from the new resource. The vector of the new resource may allow the system to label the new resource with a predicted text difficulty score using the statistical model.");
and sending a response to the client device that includes the lexical difficulty information for the plurality of second words included in the textual content (Column 18, lines 23-29, " This user interface may be that of a content curator or a language learner, and the user interface may transmit one or more selected resources to the language-learning system to implement in the various components described herein. Resource received from a user interface may be received by a text difficulty calculator to perform a text difficulty determination."; Column 11, lines 46-50, "Embodiments of a content curating device may execute a user interface that may allow a content curator to review output from, and/or manually input various pieces of information, resources, and/or metadata into the modules executed by the language learning server 101").
Nielson does not specifically disclose: analyzing search data automatically collected by one or more applications, one or more search services, or both to determine a second frequency at which each of the plurality of first words appear in searches for a definition of a respective word of the plurality of first words.
Sindhwani teaches:
analyzing search data automatically collected by one or more applications, one or more search services, or both to determine a second frequency at which each of the plurality of first words appear in searches for a definition of a respective word of the plurality of first words (Page 2, lines 1-4, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition"; Analyzing dictionary search query logs and search query logs related to finding a definition reads on analyzing search data to determine the frequency of words appearing in searches for a definition.).
Sindhwani teaches analyzing dictionary search query logs and search query logs related to finding a definition in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson and Sindhwani are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Sindhwani to analyze dictionary search query logs and search query logs related to finding a definition.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 16, Nielson in view of Sindhwani discloses the method as claimed in claim 9.
Nielson further discloses:
wherein the plurality of textual content sources includes an electronic document, an electronic presentation file, an email, a text message, or a web page (Column 9, lines 45-51, " Resources may be received from a content curator device 107, a learner computing device 108, or another external data source, such as a website, blog, or news service. A resource stored in the resource store may be one or more portions of text of a document (e.g., book, article, webpage, journal), an audio output, a video output, an audiovisual output, an image, or a combination thereof.").
Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issues identified above, Nielson discloses the data processing system as claimed in claim 17.
Nielson further discloses:
wherein to present the at least a portion of the lexical difficulty information, the computer-readable medium includes instructions to cause the processor to perform operations of analyzing user interactions with the data processing system indicative of a user requiring lexical assistance with the first textual content (Column 11, lines 38-42, "A content curator computing device 107 may be a computer, smart phone, server, a tablet, a gaming system, or other computing device comprising a processor configured to implement a user interface to administer the various modules and components of a language learning system 100."; Column 11, line 66 - Column 12, line 3, "In some embodiments, a content curator computing device 107 may allow a content curator to act as a tutor in either live chat, telephonic, and/or video sessions with a learner's computing device 108, or in correspondence, e.g., e-mail."; The user interface reads on user interactions and the content curator acting as a tutor reads on user interactions indicative of a user requiring lexical assistance.);
obtaining a definition for the one or more words indicated to have the high lexical difficulty in the lexical difficulty information responsive to predicting that the user may benefit from detecting the user requiring assistance with the first textual content (Column 16, lines 47-53, "The content curator may then interact with the user interface to confirm that the keywords, metadata, and/or associated attributes, such as the definitions, are correct in the context of the text. A content curator may further review that the keywords, metadata, and/or associated attributes are appropriate in the context of the text.").
Nielson does not specifically disclose: rendering a user interface in the application displaying the definition for the one or more words indicated to have a high lexical difficulty in the lexical difficulty information.
Sindhwani teaches:
rendering a user interface in the application displaying the definition for the one or more words indicated to have a high lexical difficulty in the lexical difficulty information (Page 2, lines 23-27, "Once identified, difficult words can be highlighted, underlined, italicized, or otherwise noted in a way that differentiates it from surrounding text. The definition can be displayed either by default, or as a result of a selection input such as a mouse-over action, a click, a touch or prolonged touch. The definition can be displayed in a pop-up window, a tooltip, or nearby the content, such as to the side or bottom of a page.").
Sindhwani teaches a user interface displaying the definition for difficult words in order to improve the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson and Sindhwani are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Sindhwani to implement a user interface displaying the definition for difficult words.  Doing so would allow for improving the reading experience of the user.
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Nielson discloses the data processing system as claimed in claim 17, but does not specifically disclose: wherein to present the at least a portion of the lexical difficulty information, the computer-readable medium includes instructions to cause the processor to perform operations of receiving a user input requesting a definition for one or more words indicated to have a high lexical difficulty in the lexical difficulty information; and rendering a user interface in the application displaying the definition for the one or more words indicated to have a high lexical difficulty in the lexical difficulty information.
Sindhwani teaches:
wherein to present the at least a portion of the lexical difficulty information, the computer-readable medium includes instructions to cause the processor to perform operations of receiving a user input requesting a definition for one or more words indicated to have a high lexical difficulty in the lexical difficulty information (Page 2, lines 23-26, "Once identified, difficult words can be highlighted, underlined, italicized, or otherwise noted in a way that differentiates it from surrounding text. The definition can be displayed either by default, or as a result of a selection input such as a mouse-over action, a click, a touch or prolonged touch.");
and rendering a user interface in the application displaying the definition for the one or more words indicated to have a high lexical difficulty in the lexical difficulty information (Page 2, lines 23-27, "Once identified, difficult words can be highlighted, underlined, italicized, or otherwise noted in a way that differentiates it from surrounding text. The definition can be displayed either by default, or as a result of a selection input such as a mouse-over action, a click, a touch or prolonged touch. The definition can be displayed in a pop-up window, a tooltip, or nearby the content, such as to the side or bottom of a page.").
Sindhwani teaches a user interface receiving requests for the definition of difficult words and displaying the definition for difficult words in order to improve the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson and Sindhwani are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson to incorporate the teachings of Sindhwani to implement a user interface receiving requests for the definition of difficult words and displaying the definition for difficult words.  Doing so would allow for improving the reading experience of the user.
Claims 2 – 7 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson in view of Sindhwani, and further in view of Shardlow et al. (“CompLex: A New Corpus for Lexical Complexity Prediction from Likert Scale Data”), hereinafter Shardlow.
Regarding claim 2, Nielson in view of Sindhwani discloses the data processing system as claimed in claim 1, but does not specifically disclose: wherein to generate the lexical difficulty model, the computer-readable medium includes instructions to cause the processor to perform operations of determining a search-to-seen (SSR) ratio for each of the plurality of first words by dividing the second frequency by the first frequency for each respective word of the plurality of first words.
Shardlow teaches:
wherein to generate the lexical difficulty model, the computer-readable medium includes instructions to cause the processor to perform operations of determining a search-to-seen (SSR) ratio for each of the plurality of first words by dividing the second frequency by the first frequency for each respective word of the plurality of first words (Section 2.1, lines 28-36, "Finally, a second iteration of the CWI shared task was organized at the BEA workshop 2018 (Yimam et al., 2018). In CWI 2018, a multilingual dataset was made available containing English, German, and Spanish training and testing data for monolingual tracks, and a French test set for multilingual predictions. It featured two sub-tasks: a binary classification task, similar to the CWI 2016 setup, where participants were asked to label the target words in context as complex (1) or simple (0)"; Section 2.1, lines 40-44, "the continuous complexity value for each word was calculated as the proportion of annotators that found a word complex (i.e., if 5 out of 10 annotators marked a word as complex then the word was given a score of 0.5)"; The annotators labeling words in the dataset as complex reads on words appearing in definition searches, with the annotators labeling words as complex when they do not know the word meaning, and the continuous complexity value calculated as the proportion of annotators that found a word complex reads on the search-to-seen ratio, with the continuous complexity value representing the ratio of the frequency of words being labeled as complex to the frequency of the words appearing in the data set.).
Shardlow teaches calculating a continuous complexity value representing the proportion of annotators that found a word complex in order to predict words that are hard to understand for natural language processing applications such as text simplification (Abstract, lines 1-4, "Predicting which words are considered hard to understand for a given target population is a vital step in many NLP applications such as text simplification. This task is commonly referred to as Complex Word Identification (CWI). With a few exceptions, previous studies have approached the task as a binary classification task in which systems predict a complexity value (complex vs. non-complex) for a set of target words in a text.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani to incorporate the teachings of Shardlow to calculate a continuous complexity value representing the proportion of annotators that found a word complex.  Doing so would allow for predicting words that are hard to understand for natural language processing applications such as text simplification.
Regarding claim 3, Nielson in view of Sindhwani and Shardlow discloses the data processing system as claimed in claim 2.
Nielson further discloses:
wherein to generate the lexical difficulty model, the computer-readable medium includes instructions to cause the processor to perform operations of determining a weighted average of a plurality of factors associated with the plurality of first words including the SSR (Column 17, lines 46-64, "As an example, the text difficulty module may receive a set of training resources. Each of the training resources is labeled with data indicating the difficulty score, e.g., on a scale from 1-7. For each training resource in the set of training resources, the text difficulty module may then extract a set of linguistic features having a weighted value. So for example, linguistic features in the text of a training resource may be associated with a floating point decimal representation. Taken together, the set of linguistic features identified in a training resource may be represented as a vector of numeric values based on the weighted values of each of the linguistic features. The vector for each training resource in the labeled data set of training resources is then used to train a statistical model for predicting a text difficulty scores of new resources. The statistical model may represent the correlation between the features selected for extraction from resources (e.g., identified in a list of lexical features to extract), the weighted values associated with those linguistic features, and the corresponding labels."; Using weighted values of a set of linguistic features to train a statistical model for predicting a text difficulty scores reads on determining a weighted average of a plurality of factors to generate the lexical difficulty model.).
Regarding claim 4, Nielson in view of Sindhwani and Shardlow discloses the data processing system as claimed in claim 3.
Nielson further discloses:
wherein the plurality of factors for each respective word of the first plurality of words include one or more of a part of speech of the respective word, a non-vowel length of the respective word, a number of syllables of the respective word, or a sense count associated with the respective word (Column 16, lines 4-17, "In a step S202a, the keyword extractor may implement the natural language processing techniques to identify one or more attributes associated with a potential keyword. In this step the keyword extractor may, for example, automatically identify a word's part-of-speech as a noun, adjective, verb, or otherwise. Other non-limiting examples of attributes that a keyword extractor may automatically identify and associate with potential keywords may include a topic and/or sub-topic for a potential keyword, a number of syllables in a potential keyword, a number of times a potential keyword appears in a resource comprising all of the resources stored in the resource store, one or more resources stored in the resource store, or other external resources or TF-IDF, and/or a definition for a potential keyword.").
Regarding claim 5, Nielson in view of Sindhwani and Shardlow discloses the data processing system as claimed in claim 2.
Nielson further discloses:
wherein to generate the lexical difficulty model, the computer-readable medium includes instructions to cause the processor to perform operations of generating a personalized model for a user (Column 30, lines 8-11, "In a next step S910, a learning module may identify a learner's content interest of the subject matter of potential resources, according to the learner's interests stored in the user data store 902."; Column 30, lines 21-25, "In a next step S920, a resource may be selected from the resource store based on one or more learner attributes. A resource may be selected according to any permutation of learner attributes, such as a learner's proficiency level, goals, and interests."; A learning module selecting resources based on the user’s attributes stored in the user data store reads on generating a personalized model for a user.).
Sindhwani further teaches:
a personalized model for a user based on the SSR and first user-specific word search and word usage data received from the client device (Page 1, lines 19-25, "In one embodiment, when a user is logged on or otherwise uniquely identified, the method and system uses the personalization signals to parse the text from content associated with or related to the user such as, but not limited to, blogs, comments, emails, Facebook* and Twitter** to identify words that are known to the user. The method and system can also utilize the user’s browsing history, profession and language preferences for ranking and identifying a list of words that are known to the user."; Page 2, lines 1-8, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition, a large content corpus such as, but not limited to, Wikipedia***, or a list of words and ratings of complexity, difficulty, or accessibility. Subsequently, the method and system determines a word frequency for determining the difficulty level of the word. The word frequency can be compared with one or more threshold values for determining the difficulty level of the word.")
Sindhwani teaches personalizing a system for identifying word difficulty for a user in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to personalize a system for identifying word difficulty for a user.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 6, Nielson in view of Sindhwani and Shardlow discloses the data processing system as claimed in claim 5.
Nielson further discloses:
updating the training of the personalized model for the user based on the second user-specific word search and word usage data (Column 10, lines 11-16, " In some embodiments, resources may be automatically retrieved from a variety of external sources or received from external sources on a regular basis. In these embodiments, metadata associated with multimedia resources may be automatically retrieved, received, or updated, from the external source promulgating the associated resource."; Abstract, lines 8-10, "Training resources labeled with metadata may be used to train a statistical model for determining difficulty scores of newly received text."; Receiving resources on a regular basis, updating metadata associated with the resources, and using the resources and metadata to train a statistical model for determining text difficulty scores reads on updating the training of the model.).
Sindhwani further teaches:
wherein to generate the personalized model for the user, the computer-readable medium includes instructions to cause the processor to perform operations of receiving second user-specific word search and word usage data for the user (Page 1, lines 19-25, "In one embodiment, when a user is logged on or otherwise uniquely identified, the method and system uses the personalization signals to parse the text from content associated with or related to the user such as, but not limited to, blogs, comments, emails, Facebook* and Twitter** to identify words that are known to the user. The method and system can also utilize the user’s browsing history, profession and language preferences for ranking and identifying a list of words that are known to the user."; Page 2, lines 1-8, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition, a large content corpus such as, but not limited to, Wikipedia***, or a list of words and ratings of complexity, difficulty, or accessibility. Subsequently, the method and system determines a word frequency for determining the difficulty level of the word. The word frequency can be compared with one or more threshold values for determining the difficulty level of the word.").
Sindhwani teaches using text associated with a user to identify words that are known to the user in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to use text associated with a user to identify words that are known to the user.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 7, Nielson in view of Sindhwani and Shardlow discloses the data processing system as claimed in claim 2.
Nielson further discloses:
wherein to generate the lexical difficulty model, the computer-readable medium includes instructions to cause the processor to perform operations of analyzing domain-specific textual content sources comprising at least a subset of the plurality of textual content sources to determine a subject matter associated with each textual content source of the domain-specific textual content sources (Column 30, lines 8-11, "In a next step S910, a learning module may identify a learner's content interest of the subject matter of potential resources, according to the learner's interests stored in the user data store 902."; Column 30, lines 21-25, "In a next step S920, a resource may be selected from the resource store based on one or more learner attributes. A resource may be selected according to any permutation of learner attributes, such as a learner's proficiency level, goals, and interests."; Selecting resources based on the user’s interests reads on domain-specific textual content sources, and identifying a user’s content interest of the subject matter of potential resources reads on determining a subject matter associated with each textual content source.);
grouping the domain-specific textual content sources into a plurality of domains based on the subject matter of the domain-specific textual content sources (Column 30, lines 26-34, "In some embodiments of the learning module, learning activities may be generated to automatically include a resource containing content that is relevant to the learner's interests. For a document resource, the content of the text may be identified using metadata associated with extracted keywords. The content of the text may also be identified by some other known natural language processing technique that may identify and/or categorize subject matter of a resource, a corpus, or other collection of resources."; Identify and categorizing subject matter of resources reads on grouping the textual content sources into domains based on the subject matter.).
Sindhwani further teaches:
generating a first domain-specific lexical model based on the SSR and word usage in the domain-specific textual content sources associated with a first domain (Page 1, lines 16-18, "The method and system identifies the one or more difficult words for the user based on one or more of three classes of triggers or signals consisting of personalization signals, global complexity signals and context signals."; Page 1, lines 26-30, "In a scenario, the word schizophrenia may appear in an article. The word can be a common word for a doctor but not for a stock trader and thus schizophrenia is identified as a difficult word and the meaning of the word schizophrenia is displayed to the user. The meaning can be displayed in a pop-up window, a tooltip or nearby the content upon mouse-over or other means of selection such as click, touch, or prolonged touch." The system for identifying difficult words based on personalization signals, global complexity signals, and context signals reads on generating a domain-specific lexical model, and the example of analyzing word usage based on the occupation of the user demonstrates basing the model on information associated with a domain.).
Sindhwani teaches implementing a system for identifying difficult words based on personalization signals, global complexity signals, and context signals in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to implement a system for identifying difficult words based on personalization signals, global complexity signals, and context signals.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 10, Nielson in view of Sindhwani discloses the method as claimed in claim 9, but does not specifically disclose: wherein generating the lexical difficulty model further comprises: determining a search-to-seen (SSR) ratio for each of the plurality of first words by dividing the second frequency by the first frequency for each respective word of the plurality of first words.
Shardlow teaches:
wherein generating the lexical difficulty model further comprises: determining a search-to-seen (SSR) ratio for each of the plurality of first words by dividing the second frequency by the first frequency for each respective word of the plurality of first words (Section 2.1, lines 28-36, "Finally, a second iteration of the CWI shared task was organized at the BEA workshop 2018 (Yimam et al., 2018). In CWI 2018, a multilingual dataset was made available containing English, German, and Spanish training and testing data for monolingual tracks, and a French test set for multilingual predictions. It featured two sub-tasks: a binary classification task, similar to the CWI 2016 setup, where participants were asked to label the target words in context as complex (1) or simple (0)"; Section 2.1, lines 40-44, "the continuous complexity value for each word was calculated as the proportion of annotators that found a word complex (i.e., if 5 out of 10 annotators marked a word as complex then the word was given a score of 0.5)"; The annotators labeling words in the dataset as complex reads on words appearing in definition searches, with the annotators labeling words as complex when they do not know the word meaning, and the continuous complexity value calculated as the proportion of annotators that found a word complex reads on the search-to-seen ratio, with the continuous complexity value representing the ratio of the frequency of words being labeled as complex to the frequency of the words appearing in the data set.).
Shardlow teaches calculating a continuous complexity value representing the proportion of annotators that found a word complex in order to predict words that are hard to understand for natural language processing applications such as text simplification (Abstract, lines 1-4, "Predicting which words are considered hard to understand for a given target population is a vital step in many NLP applications such as text simplification. This task is commonly referred to as Complex Word Identification (CWI). With a few exceptions, previous studies have approached the task as a binary classification task in which systems predict a complexity value (complex vs. non-complex) for a set of target words in a text.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani to incorporate the teachings of Shardlow to calculate a continuous complexity value representing the proportion of annotators that found a word complex.  Doing so would allow for predicting words that are hard to understand for natural language processing applications such as text simplification.
Regarding claim 11, Nielson in view of Sindhwani and Shardlow discloses the method as claimed in claim 10.
Nielson further discloses:
wherein generating the lexical difficulty model further comprises: determining a weighted average of a plurality of factors associated with the plurality of first words including the SSR (Column 17, lines 46-64, "As an example, the text difficulty module may receive a set of training resources. Each of the training resources is labeled with data indicating the difficulty score, e.g., on a scale from 1-7. For each training resource in the set of training resources, the text difficulty module may then extract a set of linguistic features having a weighted value. So for example, linguistic features in the text of a training resource may be associated with a floating point decimal representation. Taken together, the set of linguistic features identified in a training resource may be represented as a vector of numeric values based on the weighted values of each of the linguistic features. The vector for each training resource in the labeled data set of training resources is then used to train a statistical model for predicting a text difficulty scores of new resources. The statistical model may represent the correlation between the features selected for extraction from resources (e.g., identified in a list of lexical features to extract), the weighted values associated with those linguistic features, and the corresponding labels."; Using weighted values of a set of linguistic features to train a statistical model for predicting a text difficulty scores reads on determining a weighted average of a plurality of factors to generate the lexical difficulty model.).
Regarding claim 12, Nielson in view of Sindhwani and Shardlow discloses the method as claimed in claim 11.
Nielson further discloses:
wherein the plurality of factors for each respective word of the first plurality of words include one or more of a part of speech of the respective word, a non- vowel length of the respective word, a number of syllables of the respective word, or a sense count associated with the respective word (Column 16, lines 4-17, "In a step S202a, the keyword extractor may implement the natural language processing techniques to identify one or more attributes associated with a potential keyword. In this step the keyword extractor may, for example, automatically identify a word's part-of-speech as a noun, adjective, verb, or otherwise. Other non-limiting examples of attributes that a keyword extractor may automatically identify and associate with potential keywords may include a topic and/or sub-topic for a potential keyword, a number of syllables in a potential keyword, a number of times a potential keyword appears in a resource comprising all of the resources stored in the resource store, one or more resources stored in the resource store, or other external resources or TF-IDF, and/or a definition for a potential keyword.").
Regarding claim 13, Nielson in view of Sindhwani and Shardlow discloses the method as claimed in claim 10.
Nielson further discloses:
wherein generating the lexical difficulty model further comprises: generating a personalized model for a user (Column 30, lines 8-11, "In a next step S910, a learning module may identify a learner's content interest of the subject matter of potential resources, according to the learner's interests stored in the user data store 902."; Column 30, lines 21-25, "In a next step S920, a resource may be selected from the resource store based on one or more learner attributes. A resource may be selected according to any permutation of learner attributes, such as a learner's proficiency level, goals, and interests."; A learning module selecting resources based on the user’s attributes stored in the user data store reads on generating a personalized model for a user.).
Sindhwani further teaches:
a personalized model for a user based on the SSR and first user-specific word search and word usage data received from the client device (Page 1, lines 19-25, "In one embodiment, when a user is logged on or otherwise uniquely identified, the method and system uses the personalization signals to parse the text from content associated with or related to the user such as, but not limited to, blogs, comments, emails, Facebook* and Twitter** to identify words that are known to the user. The method and system can also utilize the user’s browsing history, profession and language preferences for ranking and identifying a list of words that are known to the user."; Page 2, lines 1-8, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition, a large content corpus such as, but not limited to, Wikipedia***, or a list of words and ratings of complexity, difficulty, or accessibility. Subsequently, the method and system determines a word frequency for determining the difficulty level of the word. The word frequency can be compared with one or more threshold values for determining the difficulty level of the word.")
Sindhwani teaches personalizing a system for identifying word difficulty for a user in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to personalize a system for identifying word difficulty for a user.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 14, Nielson in view of Sindhwani and Shardlow discloses the method as claimed in claim 13.
Nielson further discloses:
updating training of the personalized model for the user based on the second user- specific word search and word usage data (Column 10, lines 11-16, " In some embodiments, resources may be automatically retrieved from a variety of external sources or received from external sources on a regular basis. In these embodiments, metadata associated with multimedia resources may be automatically retrieved, received, or updated, from the external source promulgating the associated resource."; Abstract, lines 8-10, "Training resources labeled with metadata may be used to train a statistical model for determining difficulty scores of newly received text."; Receiving resources on a regular basis, updating metadata associated with the resources, and using the resources and metadata to train a statistical model for determining text difficulty scores reads on updating the training of the model.).
Sindhwani further teaches:
wherein generating the personalized model for the user further comprises: receiving second user-specific word search and word usage data for the user (Page 1, lines 19-25, "In one embodiment, when a user is logged on or otherwise uniquely identified, the method and system uses the personalization signals to parse the text from content associated with or related to the user such as, but not limited to, blogs, comments, emails, Facebook* and Twitter** to identify words that are known to the user. The method and system can also utilize the user’s browsing history, profession and language preferences for ranking and identifying a list of words that are known to the user."; Page 2, lines 1-8, "In another embodiment, the method and system uses the global complexity signals to determine the difficulty level of a word by analyzing one or more search query logs, including but not limited to dictionary search query logs or search query logs related to finding a definition, a large content corpus such as, but not limited to, Wikipedia***, or a list of words and ratings of complexity, difficulty, or accessibility. Subsequently, the method and system determines a word frequency for determining the difficulty level of the word. The word frequency can be compared with one or more threshold values for determining the difficulty level of the word.").
Sindhwani teaches using text associated with a user to identify words that are known to the user in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to use text associated with a user to identify words that are known to the user.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Regarding claim 15, Nielson in view of Sindhwani and Shardlow discloses the method as claimed in claim 10.
Nielson further discloses:
wherein generating the lexical difficulty model further comprises: analyzing domain-specific textual content sources comprising at least a subset of the plurality of textual content sources to determine a subject matter associated with each textual content source of the domain-specific textual content sources (Column 30, lines 8-11, "In a next step S910, a learning module may identify a learner's content interest of the subject matter of potential resources, according to the learner's interests stored in the user data store 902."; Column 30, lines 21-25, "In a next step S920, a resource may be selected from the resource store based on one or more learner attributes. A resource may be selected according to any permutation of learner attributes, such as a learner's proficiency level, goals, and interests."; Selecting resources based on the user’s interests reads on domain-specific textual content sources, and identifying a user’s content interest of the subject matter of potential resources reads on determining a subject matter associated with each textual content source.);
grouping the domain-specific textual content sources into a plurality of domains based on the subject matter of the domain-specific textual content sources (Column 30, lines 26-34, "In some embodiments of the learning module, learning activities may be generated to automatically include a resource containing content that is relevant to the learner's interests. For a document resource, the content of the text may be identified using metadata associated with extracted keywords. The content of the text may also be identified by some other known natural language processing technique that may identify and/or categorize subject matter of a resource, a corpus, or other collection of resources."; Identify and categorizing subject matter of resources reads on grouping the textual content sources into domains based on the subject matter.).
Sindhwani further teaches:
generating a first domain-specific lexical model based on the SSR and word usage in the domain-specific textual content sources associated with a first domain. (Page 1, lines 16-18, "The method and system identifies the one or more difficult words for the user based on one or more of three classes of triggers or signals consisting of personalization signals, global complexity signals and context signals."; Page 1, lines 26-30, "In a scenario, the word schizophrenia may appear in an article. The word can be a common word for a doctor but not for a stock trader and thus schizophrenia is identified as a difficult word and the meaning of the word schizophrenia is displayed to the user. The meaning can be displayed in a pop-up window, a tooltip or nearby the content upon mouse-over or other means of selection such as click, touch, or prolonged touch." The system for identifying difficult words based on personalization signals, global complexity signals, and context signals reads on generating a domain-specific lexical model, and the example of analyzing word usage based on the occupation of the user demonstrates basing the model on information associated with a domain.).
Sindhwani teaches implementing a system for identifying difficult words based on personalization signals, global complexity signals, and context signals in order to identify words that are difficult for a user and provide the definition of the words to the user, improving the reading experience of the user (Page 1, lines 7-15, "A user can encounter one or more difficult words while reading an article and may have to refer to a dictionary to understand the meaning of the one or more difficult words, thereby causing interruption while reading. Over a period of time such interruptions become an irritant and the user either simply ignores such words or stops reading the article. Disclosed is a method and system for identifying one or more difficult words for a user and present the meaning of the one or more difficult words when the user hovers over, or otherwise selects the one or more difficult words to improve the reading experience of the user.").
Nielson, Sindhwani, and Shardlow are considered to be analogous to the claimed invention because they are in the same field of determining text difficulty.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nielson in view of Sindhwani and Shardlow to further incorporate the teachings of Sindhwani to implement a system for identifying difficult words based on personalization signals, global complexity signals, and context signals.  Doing so would allow for identifying words that are difficult for a user and providing the definition of the words to the user, improving the reading experience of the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657